Citation Nr: 1449200	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-46 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating (evaluation) in excess of 40 percent for service-connected residuals of a gunshot wound to the right (dominant) shoulder with arthrodesis (hereinafter "right shoulder disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois. 

In the December 2009 substantive appeal (VA Form 9), the Veteran requested a personal hearing before the Board at the local RO in Chicago, Illinois.  This request was later changed to a Board videoconference hearing.  Such a hearing was scheduled for March 2012; however, the Veteran did not report for a scheduled Board hearing and has not provided good cause for not attending.  The request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).  

In June 2013, the Board granted an increased disability rating of 50 percent, but no higher, for the service-connected right shoulder disability.  The Veteran appealed the June 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the appeal to the Board for readjudication.  The Court held that the Board had erred by (1) not addressing evidence (specifically, the November 2011 VA examiner's notation of tenderness when palpating the previously fractured clavicle) showing possible entitlement to compensation under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (clavicle or scapula, impairment of) and (2) not discussing whether Diagnostic Code 5203 is applicable based on symptoms not covered by Diagnostic Code 5200 (ankylosis) - the Diagnostic Code the right shoulder disability is currently rated under. 

The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  



FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's right shoulder disability has been manifested by unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side, weakened movement, excess fatigability, pain on movement, deformity, atrophy, loss of muscle strength, and pain on palpation.  

2.  For the entire increased rating period on appeal, the Veteran's right shoulder disability has not been manifested by dislocation, nonunion, or malunion of the clavicle or scapula; loss of head, nonunion, fibrous union, dislocation, or malunion of the humerus; or a scar that is at least 6 square inches (39 square centimeters), unstable, painful, or productive of limitation of function of the right shoulder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 50 percent, but no higher, for residuals of a gunshot wound to the right shoulder with arthrodesis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Code 5200 (2014).

2.  The criteria for a separate (compensable) rating for residuals of a gunshot wound to the right shoulder with arthrodesis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.14, 4.55, 4.56, Diagnostic Codes 5301, 5302, 4.71a, 5200, 5201, 5202, 5203, 4.118, Diagnostic Codes 7800-7805 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided notice in June 2007, prior to the initial adjudication of the claim in October 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2007, November 2011, and December 2012.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.

In the December 2009 substantive appeal (VA Form 9), the Veteran contended that the June 2007 VA examination was inadequate because no range of motion testing was performed on his shoulder or arm.  With respect to the Veteran's assertions that range of motion testing was not performed during the June 2007 VA examination, review of the examination report reveals that a physical evaluation was conducted and ankylosis of the right shoulder joint was noted.  Further, the Veteran was provided additional VA examinations in November 2011 and December 2012 during which range of motion testing was also conducted.    

As noted above, the Veteran did not report for a scheduled Board hearing in March 2012 and has not provided good cause for not attending.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     


Increased Rating for Right Shoulder Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,	 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service- connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. 

The Veteran is in receipt of a 40 percent disability rating for the service-connected residuals of a gunshot wound to the right (dominant) shoulder with arthrodesis under 38 C.F.R. § 4.71a, Diagnostic Code 5200, for ankylosis of the scapulohumeral articulation.  Under this Diagnostic Code, for the dominant shoulder, a 30 percent disability rating for favorable ankylosis with abduction to 60 degrees and the ability to reach the hand to the mouth.  A 40 percent disability rating is warranted for intermediate ankylosis, between unfavorable and favorable.  A 50 percent disability rating is warranted for unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  The Veteran in this case is right-hand dominant; therefore, the right shoulder disability affects his major, dominant side.  See June 2007, November 2011, December 2012 VA examination reports.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran contends that his right shoulder disability has manifested in more severe symptomatology than contemplated by the 40 percent disability rating assigned.  In a May 2013 written statement, the Veteran's representative contended that the Veteran's right-shoulder disability more closely approximated the criteria for a 50 percent rating for unfavorable ankylosis under Diagnostic Code 5200.

After review of all the evidence, the Board finds that, for the entire increased rating period, the criteria for an increased rating of 50 percent, but no higher, for the service-connected right shoulder disability under Diagnostic Code 5200 have been more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  The evidence shows that, for the entire rating period on appeal, the Veteran's right shoulder disability has more nearly approximated unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side, weakened movement, excess fatigability, pain on movement, deformity, atrophy, loss of muscle strength, and pain on palpation.  

At the June 2007 VA examination, the Veteran reported increased pain and less mobility associated with the right shoulder.  The VA examiner noted right shoulder ankylosis.  X-rays taken in connection with the June 2007 VA examination reflect fusion of the acromion and head of the humerus.  A December 2007 private evaluation report notes that the Veteran underwent an arthrodesis of the glenohumeral joint on the right shoulder during service.  Arthrodesis refers to "[t]he stiffening of a joint by operative means," also known as "artificial ankylosis."  STEDMAN'S MEDICAL DICTIONARY, at 150 (26th Ed. 1995).  Range of motion testing revealed no rotation or motion of the glenohumeral joint and 30 degrees of scapulothoracic motion in the scapular plane.    

The November 2011 VA examination report notes a diagnosis of status post fusion of the right glenohumeral joint.  The Veteran reported flare-ups occurring with cold weather, attempting to hold a steering wheel, and putting on his clothes.  The VA examiner noted functional impairment due to such factors as weakened movement, excess fatigability, pain on movement, and deformity and atrophy due to disuse of the right shoulder, as well as a loss of muscle strength, with strength of 4/5.  The VA examiner noted localized tenderness or pain on palpation of the joints and soft tissue.  The VA examiner noted that the Veteran had ankylosis of the right glenohumeral articulation (shoulder joint) with abduction limited to between 60 and 25 degrees.  X-rays taken during the November 2011 VA examination report reflect degenerative arthritis, post-operative fusion of the acromion and humeral head, and fusion of the glenohumeral joint.   

At the December 2012 VA examination, the Veteran reported chronic right shoulder pain.  The VA examiner noted functional impairment of less movement than normal, deformity, and atrophy of disuse of the right shoulder, as well as a loss of muscle strength, with strength of 4/5.  The VA examiner noted no tenderness or pain on palpation of the right shoulder joint.  The VA examiner noted that the Veteran had ankylosis of the right glenohumeral articulation (shoulder joint) with abduction limited to 25 degrees.  

As detailed above, the evidence shows that, for the entire increased rating period, the right shoulder disability has been manifested by unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side, weakened movement, excess fatigability, pain on movement, deformity, atrophy, loss of muscle strength, and pain on palpation.  Resolving reasonable doubt in favor of the Veteran, for the entire increased rating period, the Board finds that an increased rating of 50 percent, but no higher, under Diagnostic Code 5200, for unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from side, is warranted.  38 C.F.R. §§ 4.3, 4.7. 

Service treatment records and post-service clinical findings confirm involvement of various muscle groups of the shoulder in the Veteran's original gunshot wound injury.  See generally 38 C.F.R. § 4.73 (2014).  Generally, separate ratings for muscle injuries may not be assigned for muscle groups which act upon an ankylosed joint.  38 C.F.R. § 4.55(c) (2014).  For certain joints, however, such as the shoulder, regulatory exceptions may apply.  In the case of an ankylosed shoulder, if Muscle Groups I and II (extrinsic muscles of the shoulder girdle) are severely disabled, the evaluation of the shoulder joint under Diagnostic Code 5200 will be increased to the level of unfavorable ankylosis, but the muscle groups themselves will not be rated.  38 C.F.R. § 4.55(c)(2).  

While the evidence of record reflects that severe impairment of Muscle Groups I and II has been demonstrated (see June 2007 and November 2011 VA examination reports, December 2007 private evaluation), the Veteran, pursuant to this decision, is already in receipt of a 50 percent disability rating under Diagnostic Code 5200 for unfavorable ankylosis.  Because the Veteran's right shoulder disability is already rated based on unfavorable ankylosis, the Board finds that both separate ratings and higher disability ratings than 50 percent are not warranted under Diagnostic Codes 5301 or 5302 for impairment of Muscle Groups I or II.  38 C.F.R. §§ 4.55, 4.73, 4.14.

The Board also finds that, for the entire increased rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 ("Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.").  Initially, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  As the Veteran has already been assigned the maximum schedular rating for limitation of motion (ankylosis, which equals no motion) of the right shoulder, a higher rating is not warranted based on additional limitation of motion due to such factors as pain, pain on motion, weakened movement, incoordination, or excessive fatigability because the maximum limitation of motion (ankylosis) is established..  See id.

With respect to Diagnostic Code 5201, the Veteran is only entitled to a single disability rating for the right arm for limited motion at the shoulder joint.  In Yonek v. Shinseki, 722 F.3d 1355, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 4.71a, Diagnostic Code 5201 does not provide separate ratings for limitation of motion in the flexion and abduction planes for a single arm, but rather a single rating based on "limitation of motion of" the arm.  Id. at 1358.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (nonprecedential decision citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Ankylosis is a greater degree of limitation of motion (i.e., immobility or complete limitation of motion) and necessarily includes all lesser limitation of motion, including limitation of flexion and abduction.  Therefore, even though the Veteran has limitation of motion both in flexion and abduction (see November 2011, December 2012 VA examination reports), only a single rating, based on the greatest type of limitation of motion, is warranted - here, ankylosis in abduction under Diagnostic Code 5200.  

Diagnostic Code 5202 provides ratings based on impairment of the humerus.  The November 2011 VA examination report notes that there is no history of recurrent dislocation of the right glenohumeral joint because it is fused.  X-rays taken during the June 2007 and November 2011 VA examinations reflect post-operative fusion of the acromion and humeral head.  As there is no lay or medical evidence of deformity of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, the Board finds that Diagnostic Code 5202 does not apply.  38 C.F.R. § 4.71a.  

Diagnostic Code 5203 provides ratings based on impairment of the clavicle or scapula.  In the February 2014 appellant brief to the Court, the Veteran's then-representative contended that, because the Veteran's gunshot wound resulted in fractures to both the right humerus and clavicle, a rating under Diagnostic Code 5203 is potentially applicable.  Under Diagnostic Code 5203, for the dominant arm, 10 percent disability ratings are warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  20 percent disability ratings are warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Alternatively, Diagnostic Code 5203 directs that impairment of the clavicle or scapula be rated based on impairment of function of the contiguous joint.  

Service treatment records note that the Veteran sustained a gunshot wound to the right shoulder due to hostile enemy action during service in Vietnam in September 1968.  He was stabilized in Vietnam but after approximately one week was evacuated to Japan and later to the United States for extended treatment and rehabilitation.  This injury resulted in a comminuted fracture of the head of the right distal humerus, as well as fracture of the right clavicle.  Upon arrival in the United States, the Veteran was found to have infection of his right shoulder, and was placed on a course of antibiotics for 6 months until drainage subsided.  As the Veteran had difficulty moving his right shoulder and upper extremity without pain, a shoulder fusion was elected, and a shoulder arthrodesis was performed in June 1969.

The November 2011 VA examiner noted an acromioclavicular joint condition at the right clavicle of tenderness pain on palpation of the right clavicle, but did not note malunion, nonunion, or dislocation of the clavicle or scapula.  The December 2012 VA examination report specifically notes that the Veteran did not have an acromioclavicular joint condition including malunion, nonunion, or dislocation of the clavicle or scapula and no tenderness to palpation of the acromioclavicular joint was noted.  The Board finds that, notwithstanding the representative's general statement that Diagnostic Code 5203 is potentially applicable, there is no lay or medical evidence of malunion, nonunion, or dislocation of the clavicle or scapula.

Further, the Board finds that separate ratings may not be assigned under both Diagnostic Code 5200 (ankylosis) and Diagnostic Code 5203 (impairment of the clavicle or scapula) as to do so would constitute pyramiding.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 261-62.  Diagnostic Code 5203 provides ratings based on impairment of the clavicle or scapula.  "Impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent."  Dorland's Illustrated Medical Dictionary 936 (31st ed. 2007).  Diagnostic Codes 5200 and 5203 overlap in rating based on symptoms of painful motion or limitation of motion, in this case, ankylosis, i.e., limitation/absence of motion.  The rating criteria under Diagnostic Code 5203 rate, in part, based on limitation of motion due to malunion.  Ankylosis is a greater degree of limitation of motion (i.e., immobility or complete limitation of motion) and necessarily includes all lesser limitation of motion.  To assign ratings under both diagnostic codes would rate the same symptoms under different diagnostic codes and criteria, and violate the rules prohibiting pyramiding.  See 38 C.F.R. § 4.14; Esteban, at 261.  

Further, the rating criteria under Diagnostic Code 5203 specifically direct that impairment of the clavicle or scapula, without dislocation, nonunion, or malunion, be rated on impairment of function of the contiguous joint.  The Veteran is already in receipt of a 50 percent disability rating under Diagnostic Code 5200 for unfavorable ankylosis of the scapulohumeral articulation (shoulder joint), which is a rating for the contiguous joint.  Moreover, the highest potential rating available under Diagnostic Code 5203 is 20 percent; thus, Diagnostic Code 5203 would be less favorable because it does not allow for a higher rating than the 50 percent disability rating currently assigned under Diagnostic Code 5200.  Based on the above, the Board finds that a separate rating under Diagnostic Code 5203 is not warranted for any part of the appeal period.  38 C.F.R. § 4.71a.         

Finally, the Board notes that the Veteran has residual surgical scars related to the service-connected right shoulder disabilities.  The November 2011 and December 2012 VA examination reports note residual surgical scars associated with the right shoulder disability that are not painful, unstable, or greater than 39 square centimeters.  Further, the weight of the evidence does not support, and the Veteran has not alleged, that surgical scars are productive of limitation of function of the right shoulder.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for scars under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118, Diagnostics Code 7800 to 7805 (in effect before October 23, 2008) (the revised criteria for rating scars do not apply to applications received by VA before October 23, 2008 unless a veteran requests review under the "new" criteria).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the right shoulder disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.  § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In the February 2014 appellant brief to the Court, the Veteran's then-representative contended that the Veteran's inability to steer a car, lift, or carry with his right upper extremity is not contemplated by the rating criteria.  The Veteran's representative further contended that the Veteran was entitled to an extraschedular rating for the right shoulder disability because the Veteran would otherwise potentially be entitled to 40 percent ratings for Muscle Groups I, II, and III, for severe muscle injuries, if his joint was not ankylosed.  Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right shoulder disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right shoulder disability has been manifested by unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from side, weakened movement, excess fatigability, pain on movement, deformity, atrophy, loss of muscle strength, and pain on palpation.  

The schedular rating criteria specifically provides ratings for limitation of motion, specifically ankylosis (Diagnostic Code 5200), including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  The Veteran's difficulty driving a car, lifting, and carrying with the right extremity is specifically contemplated by the rating criteria for limitation of motion because ankylosis contemplates complete limitation of motion (absence of motion), which inherently creates difficulty with steering, lifting, and carrying objects.  Further, the rating schedule specifically contemplates, and denies, separate ratings for muscle injuries to muscle groups that act upon an ankylosed joint.  38 C.F.R. § 4.55(c).  In this case, the Board finds that, comparing the Veteran's disability level and symptomatology of the right shoulder disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

In the February 2014 appellant brief to the Court, the Veteran's then-representative contended that the Board provided an inadequate statement of reasons or bases for denying extraschedular referral in not discussing the interference with employment caused by the Veteran's right shoulder disability.  The Board finds that the right shoulder disability picture is contemplated by the rating schedule and the assigned schedular rating is adequate to rate the shoulder disability; therefore, the Board need not discuss the interference with employment caused by the right shoulder disability.  Indeed, the fundamental assumption underlying the Veteran's 50 percent schedular rating is that his shoulder disability results in occupational impairment.  38 C.F.R. § 4.1; see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment").

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, and that decision has become final.  In this case, in a May 2013 rating decision, the RO denied entitlement to a TDIU.  

In the notice letter associated with the May 2013 rating decision (issued June 24, 2013), the Veteran was notified of his appellate right to appeal the unfavorable decision and specifically informed that he had one year from the date of the notice letter to appeal the decision.  The Veteran did not file a timely notice of disagreement or submit any new and material evidence with respect to the claim for a TDIU within the applicable one year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the May 2013 rating decision denial of TDIU became final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R.	 §§ 3.104, 20.1103 (2014).  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2014).  The Board finds that the Veteran has not alleged CUE in this case regarding the May 2013 rating decision denial of TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the May 2013 rating decision.    

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in May 2013).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher rating when new evidence was submitted within one year of the RO's decision assigning a rating for the underlying disability, a question not at issue in this decision because of the finality of the May 2013 TDIU rating decision and no additional evidence within one year of that decision (issued on June 24, 2013).  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU. This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  Accordingly, the issue of entitlement to a TDIU prior to June 24, 2013 is not presently before the Board as an issue inseparable from the Veteran's increased rating claim decided above.  The May 2013 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE in that decision or submitted a new claim for TDIU, and the evidence has not informally raised a new claim for TDIU since June 24, 2013; therefore, the issue of entitlement to a TDIU prior to June 24, 2013 is not currently in appellate status before the Board.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").

The holding in Rice does not extend to override finality of the May 2013 final denial of TDIU, both for the reasons stated distinguishing this case from Rice, and because since the Court issue the Rice decision in 2009 the Court has not issued a precedential decision extending the generalized principle of attachment of TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the compelling policy and legal significance of finality of a prior final decision must be respected in VA adjudications.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.105, 20.1103 (2014); 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400(o) (2014) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for TDIU, either formal or informal, has been raised subsequent to the May 2013 final rating decision denial of TDIU (issued on June 24, 2013).  As TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities.  Reopening of a claim for increased rating based on new and material evidence (38 C.F.R. § 3.156) is not required; only some intent by the Veteran to newly claim TDIU (which he can raise at any time) is required to raise TDIU, or, alternatively, some subsequent evidence suggests unemployability will raise a new claim for TDIU. Just as there is a requirement that there be a new claim for increase, or that additional evidence suggest worsening of a disability, in order to raise a new claim for increased rating for a particular disability, for a previously denied TDIU, there must be some additional claim (intent) for TDIU or evidence suggestive of unemployability due to service-connected disabilities in order to raise a new claim for TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  Nevertheless, because there has been a prior final rating decision denial of TDIU in this case, a new claim for TDIU (a form of increased rating) is required to obtain readjudication of the issue of TDIU, just as a new claim for increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating. 

In this case, neither the Veteran nor the evidence of record has reasonably raised a new informal or formal claim for TDIU during the open rating period from June 24, 2013.  See 38 C.F.R. § 3.157(b)(1) (2014) (providing for informal claims for increase that arise during medical treatment or hospitalization); 38 C.F.R. 
§ 3.155(a) (2014) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim. Such informal claim must identify the benefit sought").  In the February 2014 appellant's brief to the Court, the Veteran's then-representative contends that the Veteran has difficulty with occupational tasks, but does not indicate that the Veteran is unemployable due to the service-connected disabilities.  The Veteran has not contended that he is unemployed because of his service-connected disabilities at any point from June 24, 2013, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case, including for the remaining rating period from June 24, 2013 following issuance of the prior final decision denial of TDIU, because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities since the May 2013 denial (that was mailed on June 24, 2013).   


ORDER

An increased disability rating of 50 percent, but no higher, for residuals of a gunshot wound of the right shoulder with arthrodesis (dominant) is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


